 Case 2:14-cv-03355-CCC-MF Document 93 Filed 05/21/19 Page 1 of 1 PageID: 913



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY




TSP MAINTENANCE SUPPLY,                                 Civil Action No. 14--3355 (CCC)
LLC, et al.,

                            Plaintiffs,
v.

NATIONAL FUNDING, et al.,

                           Defendants.



        IT IS on this 21st day of May, 2019

        ORDERED that there shall be an in-person conference before the Undersigned on June
 14, 2019 at 10:00 a.m. at the U.S. Post Office and Courthouse, 1 Federal Square, Fourth Floor,
 Courtroom 9, Newark, New Jersey. In addition to and wholly separate from lead counsel,
 individual clients are required to attend the conference in person and be present and
 available all day.

                                                     /s/ Mark Falk
                                                   MARK FALK
                                                   United States Magistrate Judge
